780 N.W.2d 808 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Drew James PELTOLA, Defendant-Appellant.
Docket No. 140524. COA No. 288578.
Supreme Court of Michigan.
April 27, 2010.

Order
On order of the Court, the application for leave to appeal the October 20, 2009 judgment of the Court of Appeals is considered. We DIRECT the Dickinson County Prosecuting Attorney to answer the application for leave to appeal filed by the State Appellate Defender's Office within 28 days after the date of this order. The prosecutor shall specifically address the defendant's argument that the decision in People v. Lowe, 484 Mich. 718, 773 N.W.2d 1 (2009), precludes the scoring of the prior record variables in this case.